Citation Nr: 0839642	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability has been 
received.

3.  Whether new and material evidence to reopen a claim for 
service connection for a prostate disorder has been received.

4.  Entitlement to an effective date prior to October 17, 
2003, for the granting of service connection for left 
testicular and cord pain.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for diverticulosis.

7.  Entitlement to service connection for a left shoulder 
disability.

8.  Entitlement to an initial rating in excess of 10 percent 
for left testicular and cord pain.

9.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hernia surgical scarring.

10.  Entitlement to a compensable rating for bilateral hernia 
post-surgical residuals.

11.  Entitlement to a compensable rating for a right ring 
finger disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from December 1971 to October 
1978.

This appeal to the Board of Veterans Appeals arises from a 
July 2004 rating action that denied service connection for 
back and left knee disabilities, and a prostate disorder, on 
the grounds that new and material evidence to reopen the 
claims had not been received.  That rating decision also 
denied service connection for gastritis, diverticulosis, and 
a left shoulder disability, and denied compensable ratings 
for bilateral hernia post-surgical residuals and a right ring 
finger disability.  Finally, the action granted service 
connection for left testicular and cord pain and assigned an 
initial 10 percent rating therefor from 17 October 2003. 

The veteran appealed the effective date of the grant of 
service connection as well as the initial 10 percent rating 
assigned for the left testicular and cord pain, claiming an 
earlier effective date (EED) and a higher rating.

In June 2006, a Deputy Vice-Chairman of the Board granted the 
veteran's representative's May 2006 motion to advance this 
case on the Board's docket pursuant to the provisions of 38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  The claim remains advanced on the docket.  

By a decision of July 2006, the Board denied service 
connection for diverticulosis and a left shoulder disability; 
compensable ratings for bilateral hernia post-surgical 
residuals and a right ring finger disability; and initial 
ratings in excess of 10 percent each for left testicular and 
cord pain and for bilateral hernia surgical scarring, and 
remanded the claims for service connection for back and left 
knee disabilities and a prostate disorder on the basis of new 
and material evidence and service connection for gastritis to 
the RO for further development of the evidence and for due 
process development.  Subsequently, the veteran appealed the 
denied service connection and higher rating issues to the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  

By a September 2007 Order, the Court vacated the Board's July 
2006 decision that denied service connection for 
diverticulosis and a left shoulder disability; compensable 
ratings for bilateral hernia post-surgical residuals and a 
right ring finger disability; and initial ratings in excess 
of 10 percent each for left testicular and cord pain and for 
bilateral hernia surgical scarring, and remanded the matters 
to the Board for compliance with the instructions contained 
in a September 2007 Amended Joint Motion to Vacate and Remand 
the Board Decision of the appellant and the VA Secretary.

Upon receipt of the action by the Court, the Board, in 
December 2007, remanded the issues that had been reversed by 
the Court.  The claim has since been returned to the Board 
for review.  

For reasons expressed below, the issues on appeal are once 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

As noted above, the veteran's claim was remanded by the Board 
for the purpose of obtaining additional information and to 
ensure due process.  The record reflects that the AMC sent to 
the veteran a very detailed letter in December 2007 that 
discussed how it was developing the veteran's claim.  The 
letter further informed the veteran of the evidence that was 
needed in order to prevail on his claim and what the VA would 
do to assist the veteran with his claim.  

The Board further requested the following:  

The RO should obtain copies of the 
complete records of any U.S. Postal 
Service disability determination 
pertaining to the veteran, together with 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

While the claims folder does contain paperwork filled out by 
the veteran with respect to a claim before the US Postal 
Service (USPS), the record does not show that the RO/AMC went 
to the USPS for the records and determination in question.  
Additionally, the record does not indicate that the RO/AMC 
informed the veteran that it did not specifically have the 
records in question and that he should assist the RO/AMC in 
obtaining those records.  

When the Court vacated the Board's actions of July 2006, the 
Court specifically noted that the VA was required to obtain 
relevant records held by any federal department or agency 
that the appellant adequately identified.  In this instance, 
that would be the USPS.  The Court further noted that if the 
VA was unable to obtain the records from the USPS, the VA had 
to specifically document what it had done in its attempts to 
obtain the records and it had to notify the veteran that the 
VA's efforts had been for naught.  Finally, the Court stated 
that the VA needed to seek out those records unless it was 
reasonably certain that the records did not exist or that 
further efforts to obtain those records would be futile.  

Upon reviewing the claims folder, it is apparent to the Board 
that the RO/AMC has not abided by the Board's Remand 
instructions, which is contrary not only to the above-noted 
Court instructions but also Stegall v. West, 11 Vet. App. 268 
(1998).  The Court has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the RO/AMC did not 
specifically attain the information needed by the Board, the 
claim must be returned to the RO for the requested 
information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
development:

1.  The RO/AMC should send the veteran 
another VCAA notice under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008) for all of the 
issues on appeal, including any 
information required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 27 Vet. App. 37 (2008).

2.  The RO/AMC should obtain copies of 
the complete records of any US Postal 
Service disability determinations 
pertaining to the veteran, together with 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) (2008) 
with respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder.  If 
requests for records are not successful, 
the AMC/RO should inform the appellant of 
the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  If the RO/AMC is 
unable to locate the veteran due to his 
purported homelessness, the RO/AMC should 
work with the veteran's accredited 
service representative (the Military 
Order of the Purple Heart), if needed, in 
obtaining the documents in question.  
Additionally, the RO/AMC must 
specifically document the actions that it 
has taken in order to obtain the 
requested records, and said document 
should be included in the claims folder 
for review.  

3.  The RO/AMC should review the Board's 
Remand of December 13, 2007, and the 
remand portion of the Board's July 12, 
2006, Decision/Remand, and ensure that 
all action items have been accomplished.  
This includes ensuring that all requested 
documents and records have been obtained 
and all requested medical examinations 
have been accomplished.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

